DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 20, 2017 was in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on December 20, 2017.  These drawings are acceptable.

Election/Restrictions
Claims 1-11 and 17-20 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 11-16, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on February 02, 2021 is hereby withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Brett Bornsen (Reg. No. 46,566) on June 1, 2021.

Claim 17 has been amended as follows: 
Claim 17, line 9, “time limt based on a thermal limit”, has been replaced with - - time limit based on a thermal limit - -.

Allowable Subject Matter
Claims 1 – 20 are allowed.

The following is an examiner’s statement of reasons for allowance: The claimed combination found within independent claims 1, 11, and 17 are considered novel and unobvious in view of the prior art of record.  The closest prior art is considered to be Smith (US 9,793,709 B2), Bennet (US 6,348,820 B1) and Premerlani (US 2008/0165457 A1).  Smith teaches an apparatus (100) (Fig. 1) comprising: a control circuit (102) (Fig. 1); and a current driver (104) (Fig. 1) electrically couplable to a pyrotechnic initiator (106) (Fig. 1) (col. 1 lines 11-13 “Current drivers (also referred to as current sources) can be used to provide current for a variety of loads including valves, motors, explosive charges (interpreted as pyrotechnic initiator), lighting, resistive loads”), the current driver (104) (Fig. 1) comprising: a power switch circuit (108) (Fig. 1) electrically coupled to a supply rail (130) (Fig. 1) that is configured to supply a current to a high side (114) (Fig. 1) of the pyrotechnic initiator (106) (Fig. 1) in response to receiving a drive signal (118) (Fig. 1) from 

With regard to claim 1, the prior art of record, either singularly or in combination, does not disclose or suggest the combination or limitations including “a power switch circuit configured to vary the current based on the drive signal; and a current sense circuit configured to monitor the current to the pyrotechnic initiator, and to modify the drive signal applied to the power switch circuit to limit the current to a threshold current, wherein the control circuit is configured, in response to receiving a command to apply the current to the pyrotechnic initiator, to determine whether a pre-determined time limit has expired for supplying the current, the pre-determined time limit based on a thermal limit of the power switch circuit, and to terminate the drive signal in response to the pre-determined time limit expiring.”
Claim(s) 2 – 10 are allowable due to their dependence on the allowable claim 1.

With regard to claim 11, the prior art of record, either singularly or in combination, does not disclose or suggest the combination or limitations including “monitoring the current to the pyrotechnic initiator; modifying the drive signal for the power switch circuit to limit the current to a threshold current; determining whether a pre-determined time limit has expired for supplying the current, the pre-determined time limit based on a thermal limit of the power switch circuit; and  terminating the drive signal in response to the pre-determined time limit expiring.”
Claim(s) 12 – 16 are allowable due to their dependence on the allowable claim 11.

With regard to claim 17, the prior art of record, either singularly or in combination, does not disclose or suggest the combination or limitations including “the current driver configured to terminate the current-limited current to the pyrotechnic initiator in response to not receiving the drive signal; and a control circuit configured, in response to receiving a firing command to fire the pyrotechnic initiator, to provide the drive signal to the current driver, to determine whether a pre-determined time limit has expired for supplying the current-limited current, the pre- determined time limit based on a thermal limit of the current driver, and to terminate the drive signal in response to the pre-determined time limit expiring.”
Claim(s) 18 – 20 are allowable due to their dependence on the allowable claim 17.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicolas Bellido whose telephone number is (571) 272 5034.  The examiner can normally be reached on M-F: 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272 2391.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.


/N.B./Examiner, Art Unit 2836

							/JARED FUREMAN/                                                                                 Supervisory Patent Examiner, Art Unit 2836